UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-1403



XIAO ZUO,

                                                            Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-471-647)


Submitted:    September 27, 2006            Decided:   November 1, 2006


Before MICHAEL, KING, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Lindsay L. Chichester, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Xiao Zuo, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals affirming

the Immigration Judge’s denial of her applications for asylum,

withholding of removal, and protection under the Convention Against

Torture (CAT).*

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Zuo fails to show that the evidence compels a

contrary result.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




     *
      As Zuo fails in her opening brief to set        forth any argument
concerning the denial of withholding of removal       and CAT relief, we
find that those claims have been abandoned             on appeal.    See
Edwards v. City of Goldsboro, 178 F.3d 231,           241 n.6 (4th Cir.
1999).

                                - 2 -